DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-12 and 20 in the reply filed on November 9th, 2022 is acknowledged.  The traversal is on the ground(s) that claim 13 has been amended to be applicable to emitting disinfecting light, in general, and is no longer limited to emitting disinfecting light onto surfaces.  As such, the express basis for restriction is now moot.  Further, both claim 1 of Group I and claim 10 of Group II substantially overlap in scope, despite not being obvious variants of one another.
This is not found persuasive because, as set forth in the Office Action filed on October 3rd, 2022, the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus can be utilized in another and materially different process. More specifically, the apparatus can be utilized in a method for identifying a photosensitive paper.  Furthermore, there would be a serious search and/or examination burden if the restriction were not required because the inventions:
Have acquired a separate status in the art in view of their different classification;
Have acquired a separate status in the art due to their recognized divergent subject matter; and
Require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

As such, a serious search burden would exist if the restriction were not required.  Thus, the requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (U.S. Publication No. 2018/0311386).
	Concerning claims 1-4, Hawkins discloses a sanitizing system configured to disinfect at least one surface within an area (abstract), the sanitizing system comprising:
	A light assembly (Figures 2 & 4-9) configured to continuously (paragraphs 72-74) emit a disinfecting visible light at a wavelength of 405 nm (paragraph 67) onto the at least one surface, wherein the disinfecting visible light is configured to neutralize microorganisms on the at least one surface (paragraphs 66 and 67).

	Regarding claim 5, Hawkins further discloses that the system is configured to disinfect at least one surface in an enclosed space within a vehicle (Figures 2 & 4-10).

	With respect to claim 6, Hawkins also discloses a lighting control unit in communication with the lighting assembly, wherein the lighting control unit is configured to operate the lighting assembly to emit the disinfecting visible light (paragraph 61).

	Concerning claim 7, the reference continues to disclose that the lighting control unit is configured to operate the lighting assembly in a first mode and a second mode, wherein the disinfecting visible light is emitted at a first intensity in the first mode, and wherein the disinfecting visible light is emitted at a second intensity that differs from the first intensity in the second mode (paragraphs 85, 87 and 95-100).

	Regarding claim 8, Hawkins also discloses that the lighting control unit is further configured to operate the lighting assembly in a third non-white aesthetically pleasing mode (paragraph 112), wherein the disinfecting visible light is emitted at a third intensity in the third mode, and wherein the third intensity differs from the first intensity and the second intensity (paragraphs 110-112).

	With respect to claim 9, Hawkins further discloses one or more presence sensors (108) in communication with the lighting control unit, wherein the one or more presence sensors (108) are configured to detect a presence of an individual within the area and output presence signals to the lighting control unit, and wherein the lighting control unit selectively switches the lighting assembly between different modes based on the presence signals received from the presence sensors (paragraphs 72 and 73).

	Concerning claim 12, the reference continues to disclose that the lighting assembly comprises:
	A first set of visible light emitting elements (260), wherein the first set of visible light emitting elements is configured to emit white light; and
	A second set of visible light emitting elements (256), wherein the second set of visible light emitting elements is configured to emit the disinfecting visible light as set forth in paragraph 81.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (U.S. Publication No. 2018/0311386) in view of Tillotson (U.S. Patent No. 9,783,974).
	Hawkins is relied upon as set forth above.  Hawkins does not appear to disclose that the system includes a sensor configured to determine when a toilet is flushed.  Tillotson discloses a sanitizing system configured to disinfect a surface within an area, wherein the system includes a lighting assembly configured to emit disinfecting light (Abstract; Figures 1-5).  The reference continues to disclose that the system includes a sensor configured to determine when a toilet is flushed, wherein the sensor is in communication with the lighting control unit, and wherein the lighting control unit selectively switches the lighting assembly between different modes in response to the toilet being flushed (column 12, lines 20-50) in order to disinfect the surface of a toilet after use (column 15, lines 13-27).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the system of Hawkins with a lavatory and toilet such that a sensor is configured to determine when a toilet is flushed, wherein the sensor is in communication with the lighting control unit, and wherein the lighting control unit selectively switches the lighting assembly between different modes in response to the toilet being flushed in order to disinfect the surface of a toilet after use as exemplified by Tillotson.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (U.S. Publication No. 2018/0311386) in view of Callahan (U.S. Publication No. 2018/0209613).
	Regarding claim 11, Hawkins is relied upon as set forth above.  Hawkins does not appear to disclose that the lighting control unit is in communication with the lock of a door.  Callahan discloses a sanitizing system configured to disinfect a surface of an area with disinfecting light by a lighting assembly (paragraphs 7-14; Figure 1).  The reference continues to disclose that a lighting control unit is in communication with the lock of a door, wherein the lighting control unit selectively switches the lighting assembly between different modes in response to the door being locked or unlocked in order to prevent the system from emitting harmful disinfecting light when a person may be present in the area (paragraph 47).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the lighting control unit of Hawkins to be in communication with the lock of a door, wherein the lighting control unit selectively switches the lighting assembly between different modes in response to the door being locked or unlocked in order to prevent the system from emitting harmful disinfecting light when a person may be present in the area as exemplified by Callahan.

	Concerning claim 20, Hawkins discloses a sanitizing system configured to disinfect at least one surface within an area (abstract), the sanitizing system comprising:
	A light assembly (Figures 2 & 4-9) configured to continuously (paragraphs 72-74) emit a disinfecting visible light at a wavelength of 405 nm (paragraph 67) onto the at least one surface, wherein the disinfecting visible light is configured to neutralize microorganisms on the at least one surface (paragraphs 66 and 67);
A lighting control unit in communication with the lighting assembly, wherein the lighting control unit is configured to operate the lighting assembly to emit the disinfecting visible light (paragraph 61);
Wherein the lighting control unit is configured to operate the lighting assembly in a first mode and a second mode, wherein the disinfecting visible light is emitted at a first intensity in the first mode, and wherein the disinfecting visible light is emitted at a second intensity that differs from the first intensity in the second mode (paragraphs 85, 87 and 95-100).  Hawkins does not appear to disclose that the system is located in an internal cabin of a vehicle.  However, Callahan continues to disclose that the system is located in an internal cabin of a vehicle in order to safely and effectively sanitize the interior of an aircraft (paragraph 76).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to locate the system of Hawkins within an internal cabin of a vehicle in order to safely and effectively sanitize the interior of an aircraft as exemplified by Callahan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hallack (U.S. Publication No. 2020/0061223) discloses a sanitizing system for disinfecting the interior of a vehicle with disinfecting light (Abstract; Figures 1 & 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799